Citation Nr: 0633212	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  01-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

A hearing before a member of the Board sitting at the RO was 
held in March 2003. A transcript of this hearing is 
associated with the claims folder.

In December 2003, the Board reopened the veteran's claim for 
service connection for PTSD and remanded the case for further 
development.  Following development, the case was returned to 
the Board.  In December 2004, the Board denied entitlement to 
service connection for PTSD.  The veteran subsequently 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In an Order dated in May 2006, the Court vacated the December 
2004 Board decision and remanded the case to the Board for 
readjudication consistent with the Order.  The case is again 
before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand for further development is required in the service 
connection claim for PTSD.  As described in the May 2006 
Joint Motion for Remand, in December 2003, the Board remanded 
this case and ordered the RO to request as much information 
as possible from the veteran regarding his claimed stressors.  
Regardless of the veteran's response, the RO was directed to 
review the file and prepare a summary of all the claimed 
stressors.  The summary should have been sent to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(currently the U.S. Army and Joint Services Records Research 
Center (JSRRC)) in order to seek any information which might 
corroborate the veteran's alleged stressors.   

The veteran was asked to provide additional information 
regarding his alleged stressors in a letter from the RO in 
March 2004.  The veteran responded to the RO's request for 
additional information by stating that his claimed stressors 
occurred between July 26, 1974 and September 13, 1974, while 
he was in Duty SIC Combat Training.  

In an attempt to comply with the request to ask JSRRC for 
corroborating information regarding the alleged stressors, 
the RO incorrectly listed the approximate dates of the 
alleged stressor as in the 7th or 8th week of Basic Training, 
February 1974.  The veteran did not begin active duty service 
until July 1974.  Because the RO's request for verification 
from JSRRC listed the incorrect dates for the alleged 
stressor(s), the Court found that a Stegall violation 
occurred in failing to meet the Board's remand instruction 
from December 2003.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The RO is therefore instructed to resubmit a request 
to the JSRRC with the corrected dates, beginning on July 26, 
1974 and ending on September 13, 1974, in order to seek any 
information which might corroborate the veteran's alleged 
stressors.   

Accordingly, the case is REMANDED for the following action:

Prepare a letter asking JSRRC to provide 
any available information that might 
corroborate the veteran's alleged in- 
service stressors.  Provide JSRRC with a 
description of the alleged stressors 
identified by the veteran, to include the 
stressors beginning on July 26, 1974 and 
ending on September 13, 1974.  Provide 
JSRRC with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment.  



1.	Following the above, the RO must make a 
specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor(s) in 
service, and if so, what was the nature of 
the specific stressor or stressors.  The 
RO must specifically render a finding as 
to whether the veteran "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the existence 
of a stressor(s), the RO must specify what 
stressor(s) in service it has determined 
is established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

2.	If the RO determines that the record 
establishes the \
existence of a stressor or stressors, then 
the RO should arrange for the veteran to 
be afforded a VA psychiatric examination 
to determine if any currently diagnosed 
psychiatric disability, to include PTSD, 
is related to service.  

The RO must specify for the examiner what, 
if any, stressor(s) that it has determined 
are established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the veteran 
was exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, such 
as the Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

4.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
PTSD, taking into account any newly 
obtained evidence.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


